DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 25 recites the limitation "the lower surface of a heat sink" in lines 9 and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 requires “wherein the cooling fin has an interval spaced apart from each other narrowed from the groove part toward the longitudinal end portion thereof,” which is indefinite, as it requires a singular “cooling fin” which “has an interval spaced apart from each other…”  It is unclear what “each other” is referring to, as there are is not more than one cooling fin claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nadir (6,291,912) in view of Chang (KR 20160049906 A1 – see translation provided by Examiner).
	With respect to Claim 15, Nadir teaches a high voltage cooling fan motor unit (Figures 1-8), comprising: a motor (Col. 2, Lines 42-45) located inside a high voltage cooling fan motor housing (2); an inverter PCB (7/27) located on the upper portion of the motor; a cover plate (20/40) for covering the upper surface of the motor housing (2), assembled in the state of facing the inverter PCB (7/27); a cooling fin (15/37) provided on the outside of the cover plate (20/40); and a power conversion unit (13/33 – power conversion unit an inherent component of power electronics components – Col. 3, Lines 7-10) mounted on a lower surface of a heat sink (12/32 – see Figure 4) in the state of facing the inverter PCB (7/27) via the heat sink (12/37) mounted on the inside lower of the cover plate (20/40).  Nadir fails to teach the cover plate (20) having a groove part formed on the outside upper surface thereof; wherein the cooling fin is provided on the outside of the cover plate in the state of facing the groove part.  Chang teaches a similar heat sink configuration for a heat generating component of an electronic device (Figures 1-3, 6 and 10-15), including a  cover plate (200) having a groove part (#230 – [0159], [0163]) formed on the outside upper surface (210) thereof; wherein a cooling fin (320) is provided on the outside (surface #210) of the cover plate (200) in the state of facing the groove part (230).  Because the individually installed sub heat sink assemblies allow for easier assembly ([0171]) and are also advantageously adjustable ([0249]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nadir, with the apparatus of Chang so as to provide a individual sub heat sink assemblies that allow for easy assembly and/or allow the advantage of adjustability.
	With respect to Claim 16, Chang teaches wherein the groove part (230) comprises: an inclined part (defined by unspecified, but inherent wall surface providing a transition from surface #210 of cover to inset portion #230 forming a groove in surface 210) inclined from the outside surface of the cover plate (200/201) toward the inside lower surface thereof; and an extension part (230a) horizontally extended from the lower end of the inclined part toward the cooling fin (320).  
	With respect to Claim 17, Nadir and Chang are relied upon for the reasons and disclosures set forth above.  Chang further teaches wherein the groove part (230) is configured having sidewall surfaces facing each other. Nadir and Chang fail to explicitly teach wherein the groove part is configured so that both sidewall surfaces facing each other in the width direction thereof 3 are rounded toward the cooling fin in order to guide the movement of cooling air to the cooling fin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the groove part is configured so that both sidewall surfaces facing each other in the width direction thereof 3 are rounded toward the cooling fin in order to guide the movement of cooling air to the cooling fin, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Chang.
	With respect to Claim 18, Chang teaches wherein the groove forming direction of the groove part (230) and the extension direction of the cooling fin (320 – when shaped as in Nadir #15) coincide with each other.  
	With respect to Claim 19, Nadir teaches wherein the cooling fin (15/37) is extended longer than the longitudinal length of the power conversion unit (13/33).  
	With respect to Claim 20, Nadir and Chang are relied upon for the reasons and disclosures set forth above. Nadir and Chang further teach a cooling fin (Nadir, #15/37; Change, #320). Nadir and Chang fail to explicitly teach wherein the cooling fin comprises a fin inclined part having the cross-sectional area of the front surface facing the groove part reduced toward the groove part.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the cooling fin comprises a fin inclined part having the cross-sectional area of the front surface facing the groove part reduced toward the groove part, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Chang.
	With respect to Claim 21, Nadir teaches wherein the cooling fin (15/37) is formed in any one shape of an I-shape (clearly seen), a T-shape, or an X-shape in the cross-sectional shape.  
	With respect to Claim 22, Nadir and Change teach wherein the cooling fin (Nadir #15/37) is extended in one direction from the groove part (Chang #230) toward the longitudinal end portion thereof, when find of Nasir are arranged in a groove/insert as taught by Chang.  
	With respect to Claim 23, Nadir and Change teach wherein the cooling fin (Nadir, #15/37; Change, #320) is located on the same plane as the groove part (Change, #230).  
	With respect to Claim 24, Nadir and Chang are relied upon for the reasons and disclosures set forth above. Nadir and Chang further teach a cooling fin (Nadir, #15/37; Change, #320). Nadir and Chang fail to explicitly teach wherein the cooling fin has an interval spaced apart from each other narrowed from the groove part toward the longitudinal end portion thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the cooling fin has an interval spaced apart from each other narrowed from the groove part toward the longitudinal end portion thereof, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Chang. 
	With respect to Claim 25, Nadir teaches a high voltage cooling fan motor unit (Figures 1-8), comprising: a motor (Col. 2, Lines 42-45) located inside a high voltage cooling fan motor housing (2); an inverter PCB (7/27) located on the upper portion of the motor; a cover plate (20/40) for covering the upper surface of the motor housing (2), assembled in the state of facing the inverter PCB (7/27); a cooling fin (15/37) provided on the outside of the cover plate (20/40); and a power conversion unit (13/33 – power conversion unit an inherent component of power electronics components – Col. 3, Lines 7-10) mounted on a lower surface of a heat sink (12/32 – see Figure 4) in the state of facing the inverter PCB (7/27) via the heat sink (12/37) mounted on the inside lower of the cover plate (20/40).  Nadir fails to teach the cover plate (20) having a groove part formed on the outside upper surface thereof; wherein the cooling fin is provided on the outside of the cover plate in the state of facing the groove part, and a plurality of opening holes, which are opened in the circumferential direction thereof, formed thereon.  Chang teaches a similar heat sink configuration for a heat generating component of an electronic device (Figures 1-3, 6, 10-15 and 17), including a  cover plate (200) having a groove part (#230 – [0159], [0163]) formed on the outside upper surface (210) thereof; wherein a cooling fin (320) is provided on the outside (surface #210) of the cover plate (200) in the state of facing the groove part (230) and a plurality of opening holes (Figure 7, #246), which are opened in the circumferential direction thereof, formed thereon.  Because the individually installed sub heat sink assemblies allow for easier assembly ([0171]) and are also advantageously adjustable ([0249]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nadir, with the apparatus of Chang so as to provide an individual sub heat sink assemblies that allow for easy assembly and/or allow the advantage of adjustability.
	With respect to Claim 26, Nadir and Chang are relied upon for the reasons and disclosures set forth above. Nadir and Chang further teach a cooling fin (Nadir, #15/37; Change, #320). Nadir and Chang fail to explicitly teach wherein the cooling fin is protruded to be inclined upwards toward the outside of the cover plate toward the longitudinal end portion thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the cooling fin is protruded to be inclined upwards toward the outside of the cover plate toward the longitudinal end portion thereof, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Chang.  
	With respect to Claim 27, Nadir teaches wherein the opening hole (246) is opened to be inclined from the upper surface (210) of the cover plate toward the outer circumferential surface of the motor housing.  
	With respect to Claim 28, Chang teaches wherein the cooling fin (320) comprises a main cooling fin located in the state of facing the groove part (230); and an auxiliary cooling fin (221) spaced toward the outside of the radial direction of the cover plate (200) with respect to the main cooling fin (320).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to high voltage cooling fan motor unit are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837